

Exhibit 10.11
CONSULTING AGREEMENT


           THIS AGREEMENT (“Agreement”) is effective as of this 6th day of June,
2018 (the “Effective Date”) , by and between Vitamin Shoppe Industries Inc., a
New York corporation (“VSI”), and Brenda Galgano, an individual (“Consultant”).
 
WHEREAS, VSI wishes to engage Consultant's services, and Consultant wishes to
accept such engagement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth herein, and intending to be legally bound hereby, VSI and
Consultant agree as follows:
 
1.SERVICES. From the Effective Date through September 7, 2018, Consultant will
be available, upon reasonable notice, to respond to questions and provide
assistance to VSI regarding the transition of the duties of the Chief Financial
Officer, including, but not limited to, reviewing quarterly earnings reports,
evaluating the Company’s fiscal function and performance, and sharing technical
financial advice and knowledge with officers or employees of the Company.


2.COOPERATION. Consultant will cooperate with, and be readily available to, VSI
to assist in any matter, including government agency investigations, court
litigation, arbitrations or potential litigation or arbitrations, about which
Consultant may have knowledge. If Consultant receives a subpoena or other legal
process relating in any way to same, Consultant will immediately provide VSI
with notice of the contact or the service of such subpoena or other legal
process, and shall cooperate with VSI in responding thereto. In the event that
Consultant fails to comply with the terms of this Paragraph, VSI reserves the
right to require Consultant to repay any compensation paid pursuant to this
Agreement, in addition to seeking compensation in connection with any other
damages caused by Consultant’s non-compliance.


3.COMPENSATION. VSI shall pay Consultant a total of $175,000, payable in three
equal installments on July 6, 2018, August 10, 2018 and September 7, 2018.


4.TRAVEL AND EXPENSES. Consultant shall be responsible for all costs and
expenses incident to the performance of Services.  If any travel is authorized
for reimbursement by Consultant in the performance of this Agreement, the same
shall be in accordance with the Company’s Corporate Travel and Expense
Reimbursement Policy.


5.CONSULTANT’S REPRESENTATIONS.  Consultant represents, warrants and agrees that
no agreement or understanding with any other person, firm or corporation exists
or will exist which would interfere with Consultant's obligations hereunder. 
Consultant further represents and warrants that (i) the disclosure to VSI of any
information by Consultant in connection with the Services does not contravene
any confidentiality obligation Consultant may have to any third party; (ii)
Consultant will use good faith commercial efforts in providing the Services
hereunder in accordance with the highest industry standards prevailing for
comparable services and will provide the Services in a professional and
workmanlike manner; and (iii) Consultant shall comply with all applicable
Federal, state and local laws, ordinances, rules, regulations, and orders of the
state and locality where its Services are being performed.


6.CONFIDENTIALITY.


5.1    VSI may disclose to Consultant certain commercially valuable or otherwise
proprietary or confidential information relating to the operations, products,
sales and business of VSI and its affiliated and related



--------------------------------------------------------------------------------

1 | Page



--------------------------------------------------------------------------------




companies or third parties including, without limitation, trade secrets,
processes, promotional information, item rankings, data and know-how, software
programs, techniques, marketing plans, strategies, forecasts, unpublished
copyrightable material, consumer lists, personal information with respect to
employees, customers or others, sources of supply, prospects or projections, or
any other proprietary or confidential matter, (“Confidential Information”).
Without limiting the generality of the foregoing, Consultant acknowledges and
agrees that any and all of VSI’s intellectual property and trade secrets, and
information relating to any and all aspects of VSI’s distributing and marketing
of products are Confidential Information of VSI. Confidential Information can be
contained in any medium, including verbal form, graphic form, machine readable
or electronic form, or written or other tangible form, whether or not marked as
confidential.


5.2    Confidential Information shall exclude any information that: (a) is or
becomes part of the public domain through no wrongful act or failure to act on
the part of Consultant, (b) that is rightfully received by Consultant from a
third party in possession of it who was not subject to any restrictions on the
disclosure of such information; or (c) is approved in writing for release by an
authorized officer of VSI.


    5.3    Consultant shall not disclose any Confidential Information to any
person or entity without prior written permission from VSI; provided, however,
that Consultant may disclose Confidential Information if such disclosure is
required pursuant to any government statute, regulation or any court order,
provided that Consultant takes reasonable actions to avoid and/or minimize such
disclosure, including, if possible, providing prompt, advance notice of the
impending disclosure to enable VSI to see a protective order or otherwise
prevent such disclosure.


5.4    18 U.S.C. § 1833(b) states: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Accordingly, Consultant
has the right to disclose in confidence trade secrets to Federal, State, and
local government officials, or to an attorney, for the sole purpose of reporting
or investigating a suspected violation of law. Consultant also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Nothing in this Agreement prohibits Consultant from
reporting possible violations of United States federal law or regulation to any
governmental agency or entity, including but not limited to, the United States
Department of Justice, the United States Securities and Exchange Commission, the
United States Congress, and any Inspector General of any United States federal
agency, or making other disclosures that are protected under the whistleblower
provisions of United States federal, state or local law or regulation; provided,
that Consultant will use Consultant’s reasonable best efforts to (1) disclose
only information that is reasonably related to such possible violations or that
is requested by such agency or entity, and (2) request that such agency or
entity treat such information as confidential. Consultant does not need prior
authorization from the Company to make any such reports or disclosures and is
not required to notify the Company that Consultant has made such reports or
disclosures. This Agreement does not limit Consultant’s right to receive an
award for information provided to any governmental agency or entity.


5.5    Consultant acknowledges that Consultant continues to be bound by the
non-competition and non-solicitation provisions in any agreement between
Consultant and Company that predate this Agreement and that such provisions
shall not be voided or superseded by this Agreement.


5.6    Consultant agrees that it is fair and reasonable and necessary to protect
the business, operations, assets and reputation of the Company for Consultant to
make the covenants and undertakings set forth in this Paragraphs 6. Furthermore,
Consultant agrees that if Consultant breaches or attempts to breach or violate
any of the foregoing provisions, the Company will be irreparably harmed and
monetary damages will not provide an adequate remedy. Accordingly, it is agreed
that the Company may apply for and shall be entitled to temporary, preliminary
and permanent injunctive relief (without the necessity of posting a bond or
other security) in order to prevent breach of Paragraph 6 of this Agreement or
to specifically enforce the provisions hereof, and Consultant hereby consents to
the granting of such relief, without having to prove the inadequacy of the
available remedies at law or actual



--------------------------------------------------------------------------------

2 | Page



--------------------------------------------------------------------------------




damages. It is understood that any such injunctive remedy shall not be exclusive
or waive any rights to seek other remedies at law or in equity. Consultant
further agrees that the covenants and undertakings covered by Paragraph 6 of
this Agreement are reasonable in light of the facts as they exist on the date
hereof. However, if at any time, a court shall determine that the scope or
subject matter is unreasonable in any respect, it shall be modified as such
court determines may be reasonable.


7.INDEPENDENT CONTRACTORS.  Nothing contained herein shall be deemed or
construed to create any partnership or joint venture between VSI and
Consultant.  All activities by Consultant under the terms of this Agreement
shall be carried on by Consultant as an independent consultant and not as an
agent for or employee of VSI.  Unless elsewhere stated in this Agreement,
Consultant shall have no authority to act on behalf of VSI or to bind VSI
directly or indirectly.  VSI shall not be liable for any injuries or damages
incurred by Consultant as a result of activities in the performance of this
Agreement.


8.MISCELLANEOUS. This document constitutes the entire agreement and
understanding between the parties regarding the subject matter hereof, and
supersedes and merges all prior discussions and all oral and/or written
agreements between them relating thereto.  No waiver, modification or amendment
to this Agreement shall be valid unless in writing, signed by the parties
hereto. This Agreement shall be governed by and construed in accordance with the
substantive laws, but not the laws of conflicts, of the State of New Jersey. 
Any dispute, controversy, difference, or issue that may arise between the
parties arising out of or relating to this Agreement shall be heard and
determined exclusively in the state or Federal courts in Hudson County, New
Jersey, and each party hereby waives and relinquishes all right to attack or
vacate the jurisdiction or suitability of such forum or venue.  EACH PARTY
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY PROCEEDING OVER
ANY DISPUTE ARISING UNDER THIS AGREEMENT. In the event of any litigation
hereunder, the prevailing party shall be entitled to recover from the
non-prevailing party the reasonable attorneys’ fees, costs and expenses
associated therewith.
 
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above. 


BRENDA GALGANO
/s/Brenda Galgano
VITAMIN SHOPPE INDUSTRIES INC.
By:    /s/ Teresa Orth      
Name: Teresa Orth
Title: SVP, HR






--------------------------------------------------------------------------------

3 | Page

